Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 6/16/2022.
	Claims 1-20 have been examined and are pending with this action. .

Drawings
  	The drawings were received on 6/16/2022 and these drawings are accepted.
Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
  	The Oath/Declaration filed on 6/16/2022 is accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Pub # 2015/0055557) in view of Todd et al (US Pub # 2014/0237067).

INDEPENDENT CLAIMS:	As per claim 1, Dong discloses an apparatus comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor of the apparatus (Dong: [ABS & Fig 1]:   “method and apparatus for supporting machine-to-machine (M2M) caching at a service capability layer are disclosed”) cause the apparatus to:
receive, from an original hosting entity, a first request to create a cached data, wherein the first request comprises instructions to collect statistical information of the cached data (Dong: [ABS-0005-0132]:   “The service capability layer may be configured to cache resources in a resource structure of the service capability layer', 'resources cached in a plurality of M2M servers'; & An mId reference point allows M2M service capabilities residing in an M2M device 22a/22b or M2M gateway 26 to communicate with the M2M service capabilities in the network and applications domain &  'the resource is cached in an SCL of any M2M server (e.g., M2M server 2804) in the cloud')
create the cached data (Dong: [008& 0122]:   “Each resource, whether originally created or cached, has a specific access right. It controls which clients are able to access the resource & a cachingContainer resource 2202, 2204 may be created under containers, which is used to store the cached resources in contentInstances”)
	send, to the original hosting entity (Dong: [ABS-0005-0132]:   “The service capability layer may be configured to cache resources in a resource structure of the service capability layer', 'resources cached in a plurality of M2M servers'; & An mId reference point allows M2M service capabilities residing in an M2M device 22a/22b or M2M gateway 26 to communicate with the M2M service capabilities in the network and applications domain &  'the resource is cached in an SCL of any M2M server (e.g., M2M server 2804) in the cloud'); and
	receive, from the original hosting entity, a second request to perform a management operation on the cached data and perform the management operation on the cached data (Dong: [0130 & 0140 & Fig. 28 & 30]:   “The M2M SCL cache manager 2802 keeps track of where it is physically stored and marks others as virtualized & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104). M2M server2 forwards the notification to M2M server 1 via the M2M SCL cache manager (3106, 3108”.).
Examiner Note:  Multiple operations such as updating the resources data, forwarding the notification etc. are the operations.
and 
Dong does not explicitly teaches the statistic information related to cache.  
Todd however discloses collect statistical information of the cached data based on the instructions and the statistical information of the cached data (Todd: [0003 & 0041]:   “to maintaining a connection cache in an intermediate server. More particularly, the application relates to maintaining a connection cache in an intermediate server on the basis of statistics associated with monitored resource requests & the proxy server 108 determines that some of the connections stored in the connection cache 114 no longer require caching (i.e. are no longer in the top R popular endpoints according to request frequency) and therefore closes the no longer required connections on the basis of the updated statistics data [step 620]”);and
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Todd to figure out the statistics related to cache.  One would be motivated to do so because this aids in the maintaining the connection cache in the intermediate server. (Todd: [ABS]).  

Claim 11 is rejected based on claim 1 rejection.  
DEPENDENT CLAIMS:As per claim 2, Dong/Todd discloses the method of claim 1, wherein the statistical information comprises frequency of retrieval of the cached data (Todd: [0003 & 0041]:   “to maintaining a connection cache in an intermediate server. More particularly, the application relates to maintaining a connection cache in an intermediate server on the basis of statistics associated with monitored resource requests & the proxy server 108 determines that some of the connections stored in the connection cache 114 no longer require caching (i.e. are no longer in the top R popular endpoints according to request frequency) and therefore closes the no longer required connections on the basis of the updated statistics data [step 620]”);and
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Todd to figure out the statistics related to cache.  One would be motivated to do so because this aids in the maintaining the connection cache in the intermediate server. (Todd: [ABS]).

As per claim 3, Dong/Todd discloses the method of claim 1,  wherein the first request comprises expiration time of the cached data (Todd: [0012]:   “monitoring resource requests addressed to the plurality of remote servers during a second time period; updating the statistics data on the basis of the resource requests monitored during the second time period; closing a plurality of connections from the intermediate server to a subset of the plurality of remote servers, the subset being determined on the basis of the generated statistics data”.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Todd to figure out the statistics related to cache.  One would be motivated to do so because this aids in the maintaining the connection cache in the intermediate server. (Todd: [ABS]).  
As per claim 4 Dong/Todd discloses the method of claim 1, wherein the management operation is to refresh, update or delete the cached data (Dong: [0107, 0140 & FIG 13, 31]:   “FIG. 13 is a signaling flow for resource update notification with SCL caching & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104).”).  Update is a refreshed version.

As per claim 5, Dong/Todd discloses the method of claim 1,  wherein the management operation to refresh the cached data is determined by the original hosting entity based on an expiration time of the cached data (Dong: [0107, 0140 & 0073 & FIG 13, 31]:   “FIG. 13 is a signaling flow for resource update notification with SCL caching & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104) & The Expires header's value is the date and time when a response becomes stale. The max-age cache control directive specifies the number of seconds that the response should be considered fresh.”).  Update is a refreshed version.

As per claim 6 Dong/Todd discloses the method of claim 1, wherein the management operation to delete the cached data is determined by the original hosting entity based on the statistical information of the cached data  (Dong: [0107, 0140 & 076 & FIG 13, 31]:   “FIG. 13 is a signaling flow for resource update notification with SCL caching & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104) & For invalidation, a cache should mark any stored response for a created, deleted and changed resource as not fresh.”).  Update is a refreshed version.

As per claim 7 Dong/Todd discloses the method of claim 1, further computer-executable instructions which cause the apparatus to send, to the original hosting entity, a message confirming the creation of the cached data. (Dong: [008& 0122]:   “Each resource, whether originally created or cached, has a specific access right. It controls which clients are able to access the resource & a cachingContainer resource 2202, 2204 may be created under containers, which is used to store the cached resources in contentInstances”).

As per claim 8 Dong/Todd discloses the method of claim 7, wherein the message comprises an indicator of a location to store the statistical information of the cached data. (Dong: [008& 0122]:   “Each resource, whether originally created or cached, has a specific access right. It controls which clients are able to access the resource & a cachingContainer resource 2202, 2204 may be created under containers, which is used to store the cached resources in contentInstances”).

As per claim 9 Dong/Todd discloses the method of claim 1, further computer-executable instructions which cause the apparatus to send, to the original hosting entity, a message confirming the management operation performed on the cached data  (Dong: [0130 & 0140 & Fig. 28 & 30]:   “The M2M SCL cache manager 2802 keeps track of where it is physically stored and marks others as virtualized & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104). M2M server2 forwards the notification to M2M server 1 via the M2M SCL cache manager (3106, 3108”.).
Examiner Note:  Multiple operations such as updating the resources data, forwarding the notification etc. are the operations.
As per claim 10, Dong/Todd discloses the method of claim 1, wherein the message comprises the statistical information of the cached data.  (Todd: [0012]:   “monitoring resource requests addressed to the plurality of remote servers during a second time period; updating the statistics data on the basis of the resource requests monitored during the second time period; closing a plurality of connections from the intermediate server to a subset of the plurality of remote servers, the subset being determined on the basis of the generated statistics data”.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Todd to figure out the statistics related to cache.  One would be motivated to do so because this aids in the maintaining the connection cache in the intermediate server. (Todd: [ABS]).  

Claims 12-20  are rejected  based on claims 2-10 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449